UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6680


EMMANUEL E. SEWELL,

                Plaintiff - Appellant,

          v.

ACTING COMMISSIONER J. MICHAEL STOUFFER; WARDEN BOBBY P.
SHEARIN; CAPTAIN STOTTER; LT. J. L. HARBAUGH; LT. D. DURST;
LT. J. W. HAGGARD; LT. HENCH; SGT. R. H. LIPHOLD, JR.; SGT.
R. R. SHANK; SGT. G. B. MCALPINE; SGT. M. BURGER; D. L.
SMITH; SGT. SIMMONS; SGT. LANCASTER; SGT. MCKENZIE; J. A.
KENNELL; K. E. CROWE; D. S. CAPLE; R. A. KRUISE; D. E.
RICHARD; P. DEIST; B. BRISKEY; R. R. HOLLINS; WHEATSTONE; J.
W. PRITTS; D. MICHAEL; M. HUBNER,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:11-cv-01584-DKC)


Submitted:   September 11, 2012          Decided:   September 18, 2012


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Emmanuel E. Sewell, Appellant Pro Se.     Stephanie Judith Lane-
Weber, Assistant Attorney General, Douglas F. Gansler, OFFICE OF
THE ATTORNEY   GENERAL   OF   MARYLAND,   Baltimore,   Maryland,   for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                  2
PER CURIAM:

            Emmanuel E. Sewell appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                  We

have     reviewed   the   record     and   find   no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     See Sewell v. Stouffer, No. 8:11-cv-01584-DKC (D. Md.

Apr. 2, 2012).      We deny Sewell’s pending motions.            We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the    materials   before   the    court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                      3